                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

HOFFMAN BROTHERS HEATING,                  )
and AIR CONDITIONING, INC.,                )
                                           )
            Plaintiff,                     )
                                           )
      vs.                                  )         Case No. 4:19 CV 200 RWS
                                           )
HOFFMAN AIR CONDITIONING                   )
& HEATING, LLC., et al.,                   )
                                           )
            Defendants.                    )

                           MEMORANDUM AND ORDER

      After due consideration of the parties’ representations set out in the joint

proposed scheduling plan [149],

      IT IS HEREBY ORDERED that:

1) Discovery will be conducted as agreed to by the parties.

2) Plaintiff will file its amended motion and memorandum in support of
   preliminary injunction by no later than December 6, 2019. Defendants will file
   their response to plaintiff’s amended motion for preliminary injunction no later
   than December 20, 2019. Plaintiff will file its reply brief in support of its
   motion for preliminary injunction no later than January 6, 2020.


      IT IS FURTHER ORDERED that the Court will set the amended motion

for preliminary injunction for oral argument, if necessary, after briefing is

complete.
      IT IS FURTHER ORDERED that the status conference set for the

Court’s informal matters docket at 9:00 a.m. on December 6, 2019 in

Courtroom 16-South is vacated.

      IT IS FURTHER ORDERED that the motion for extension of time [146]

is denied as moot.



                                    _______________________________
                                    RODNEY W. SIPPEL
                                    UNITED STATES DISTRICT JUDGE
Dated this 12th day of November, 2019.




                                     2
